ERNEST ENGLES,                                     )
                                                   )
                          Appellant,               )
                                                   ) No. SD36925
          vs.                                      )
                                                   ) Filed: July 19, 2021
STATE OF MISSOURI,                                 )
                                                   )
                          Respondent.              )

                   APPEAL FROM THE CIRCUIT COURT OF DENT COUNTY

                                      Honorable Kelly W. Parker, Judge

AFFIRMED

           Ernest Engles (“Engles”) appeals the motion court’s denial of his Rule 29.151

motion for post-conviction relief (“PCR”). We affirm.

                                              Background

          Engles was charged with first-degree statutory sodomy, two counts of first-degree

child molestation, and three counts of first-degree endangering the welfare of a child. The

state alleged the crimes occurred sometime during a one-year span of time. Engles moved

for a bill of particulars, which was denied.


1
    All rule references are to Missouri Supreme Court Rules (2018), unless otherwise indicated.
       During the state’s closing argument at trial, the prosecutor explained:

       We’ve got dates on there but in Missouri we have what’s called time is not
       of the essence. We don’t have to prove the exact date because nobody
       expects kids to remember exact dates. So we don’t have to state exact dates
       except for in certain occasions for instance the question of age or anything
       like that. But in this case she’s under 12 now. The time doesn’t really matter
       so you don’t have to take that into consideration but it’s there.

The verdict directors for each charge permitted a finding of guilt only if the jury found,

among other things, that Engles committed certain acts on or about or between the dates

alleged in the amended information. The jury also was directed, “You will bear in mind

that it is your duty to be governed in your deliberations by . . . the law as given in these

instructions.” See MAI-CR 3d 302.06.

       The jury returned guilty verdicts on all counts. Engles’s motion for new trial did

not include any allegation of error related to the specificity of the dates listed in the

information, to the overruling of his request for a bill of particulars, or to the prosecutor’s

closing argument.

       Engles appealed, raising only one claim of error: the trial court’s admission, over

objection, of physical evidence seized from Engles’s home. We affirmed in an order issued

pursuant to Rule 30.25(b).

       Engles then sought Rule 29.15 post-conviction relief,2 asserting, as relevant here:

(1) that he was denied due process and a fair trial due to the prosecutor’s statement during

closing argument that “time is not of the essence,” and (2) that he received ineffective

assistance of counsel in that trial counsel failed to object to the prosecutor’s closing

argument and appellate counsel failed to raise the issue as plain error on direct appeal.




2We have checked the record and verified that both the original and amended motions were timely filed.
See Moore v. State, 458 S.W.3d 822 (Mo. banc 2015).

                                                   2
The motion court rejected these claims after a hearing and denied relief. This appeal

followed.

                                        Principles of Review

          We presume the motion court’s findings are correct and will reverse only if the

findings and conclusions are clearly erroneous. Deck v. State, 381 S.W.3d 339, 343

(Mo. banc 2012); Rule 29.15(k). “A clear error is a ruling that leaves the appellate court

with a definite and firm impression that a mistake has been made.” Id. The motion court

is “entitled to believe all, part, or none of the evidence presented at the post-conviction

hearing.” State v. Hunter, 840 S.W.2d 850, 863 (Mo. banc 1992). “We defer to the

motion court’s credibility determinations (explicit or implicit), viewing the evidence in

the light most favorable to the motion court’s judgment.” Berry v. State, 551 S.W.3d

102, 103 (Mo.App. 2018).

          To prevail on a post-conviction claim of ineffective assistance of counsel, the

movant must satisfy both the performance and prejudice prongs of the Strickland3 test.

Anderson v. State, 564 S.W.3d 592, 600 (Mo. banc 2018). “Movant must overcome

the strong presumption trial counsel’s conduct was reasonable and effective[]” by

“identify[ing] ‘specific acts or omissions of counsel that, in light of all the circumstances,

fell outside the wide range of professional competent assistance.’” Id. (quoting Zink v.

State, 278 S.W.3d 170, 176 (Mo. banc 2009)). “Strategic choices made after a thorough

investigation of the law and the facts relevant to plausible opinions are virtually

unchallengeable.” Id. (quoting Dorsey v. State, 448 S.W.3d 276, 287 (Mo. banc

2014)). Movant also must show prejudice, i.e., “a reasonable probability that, but for



3
    Strickland v. Washington, 466 U.S. 668 (1984).

                                                3
counsel’s unprofessional errors, the result of the proceeding would have been different.”

Anderson, 564 S.W.3d at 601 (quoting Deck v. State, 68 S.W.3d 418, 429 (Mo. banc

2002)).

                                        Discussion

       We first consider Engles’s second point, in which he claims the court clearly erred

in denying his claim of ineffective assistance of counsel regarding trial counsel’s decision

not to object to the prosecutor’s closing argument and appellate counsel’s decision not to

request plain error review of the prosecutor’s closing argument.

       “A prosecutor is allowed to argue the evidence and all reasonable inferences from

the evidence during closing arguments.” State v. Brown, 337 S.W.3d 12, 14 (Mo. banc

2011). However, a prosecutor may not misstate the law, and the trial judge has a duty to

restrain such arguments. State v. Anderson, 306 S.W.3d 529, 543 (Mo. banc 2010)

(citing State v. Blakeburn, 859 S.W.2d 170, 174 (Mo.App. 1993)). The decision to

object (or not) to a statement in closing arguments often is a matter of trial strategy. Id.

“To prevail on a claim that counsel was ineffective for failure to object at closing argument,

a movant must prove that the failure to object was not a matter of trial strategy and that

the failure to object was prejudicial.” Barton v. State, 432 S.W.3d 741, 754 (Mo. banc

2014). “‘Counsel will not be deemed ineffective for failing to make nonmeritorious [sic]

objections.’”   Id. (quoting State v Clay, 975 S.W.2d 121, 135 (Mo. banc 1998)).

“Moreover, because the jury is instructed that the lawyers’ arguments are not evidence,

prejudice is unlikely to result from the failure to object to statements made in closing

argument.” Id.

       During the PCR hearing, trial counsel testified she had reason to object but was

well-aware of “fairly clear” precedent regarding the state’s burden to prove dates in these

                                              4
types of cases. The motion court correctly concluded that in a sex offense case where the

victim is a child, the State may meet its burden by showing the offense was committed on

any day before the date of the information or within the period of time provided. See,

e.g., State v. Miller, 372 S.W.3d 455, 464-65 (Mo. banc 2012) (“Time is not essential in

child sexual abuse cases . . . exact date of a charged offense is not an element of the crime”;

and date alleged in information need only be specific enough “to ensure notice to the

defendant, assurance against double jeopardy, and reliability of a unanimous verdict.”);

State v. Carney, 195 S.W.3d 567, 571 (Mo.App. 2006) (It is “well-settled law of this

state that, in sex offense cases, time is not of the essence,” so the state “may prove the

offense to have been committed on any day before the date of the information and within

the period of limitation.”).

       Trial counsel’s strategic decision not to object does not fall short of professional

competent assistance. Had the objection been raised, it would have been non-meritorious

and would not have changed the result of the trial.

       Engles’s related claim that his appellate counsel was ineffective fares no better. He

has not met his burden to show the error overlooked on appeal was “‘so obvious that a

competent and effective lawyer would have recognized and asserted it.’” Meiners v.

State, 540 S.W.3d 832, 836 (Mo. banc 2018) (quoting Williams v. State, 168 S.W.3d

433, 444 (Mo. banc 2005)). Counsel testified, by affidavit, that she raised all meritorious

claims on appeal, and she did not find the complaint about closing arguments

meritorious. Competent and effective appellate advocacy does not compel counsel to

raise unpreserved, non-meritorious claims of error in a Rule 30.20 request for plain error

review. Point II is denied.




                                              5
       Engles next asserts the prosecutor’s closing argument denied him due process and

a fair trial. We must deny this point because it is not cognizable in a Rule 29.15

proceeding.

       Claims of trial court error, even claims of constitutional error, generally are not

cognizable in a Rule 29.15 proceeding when such claims could have been raised in a direct

appeal. Shockley v. State, 579 S.W.3d 881, 900 (Mo. banc 2019); Osborn v. State,

370 S.W. 3d 324, 327 and n.3 (Mo.App. 2012). “Post-conviction relief under Rule 29.15

is not a substitute for direct appeal or to obtain a second chance at appellate review.”

McLaughlin v. State, 378 S.W.3d 328, 357 (Mo. banc 2012).

       Other than his claim of ineffective assistance of counsel, which we have already

rejected, Engles has not identified any reason for his failure to assert this claim on direct

appeal. Engles has not shown, and we do not find, rare and exceptional circumstances

that would justify review of an issue that could have been raised on direct appeal. See

Shockley, 579 S.W.3d at 900 (review available in rare and exceptional circumstances

where required by fundamental fairness). Point I is denied. Judgment affirmed.



JACK A. L. GOODMAN, J. – OPINION AUTHOR

NANCY STEFFEN RAHMEYER, P.J. – CONCURS

WILLIAM W. FRANCIS, JR., J. – CONCURS




                                             6